             Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 1 of 56



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND



                                                           CLASS ACTION COMPLAINT
DAVID SCALSKY, LORETTA GONZALES
AND LINDA MACKEY
                 PLAINTIFFS,
        v.

AMERICAN HONDA MOTOR CO., INC.,
HONDA MOTOR CO., LTD.
                 DEFENDANTS.


                                                           JURY TRIAL DEMANDED



                     CLASS ACTION COMPLAINT AND JURY DEMAND
        Plaintiffs David Scalsky, Loretta Gonzales, and Linda Mackey, bring this action against
Defendants American Honda Motor Co., Inc., Honda Motor Co., Ltd. (collectively “Defendants” or
“Honda”), by and through their attorneys, individually and on behalf of all others similarly situated,
and allege as follows:
                                           INTRODUCTION
        1.       This is a class action lawsuit brought by Plaintiffs on behalf of themselves and a class
of current and former Honda Accord vehicle owners and lessees with defective light-emitting diode
daytime running lights (“LED DRL” or “LED” or “DRL”) headlights in 2016 and 2017 model year
vehicles (“Class Vehicles”).1
        2.       This action arises from Honda’s refusal to disclose to Plaintiffs and similarly situated
consumers that Class Vehicles incorporate defective LED headlights guaranteed to fail prematurely
and well in advance of their expected useful life (“the Defect”). LED lights like the DRLs here at
issue are intended and expected to function for many years and tens of thousands of driving hours,

1Plaintiffs reserve the right to amend or add to the vehicle models included in the definition of Class
Vehicles after conducting discovery.


JPU/JPU/02919738.DOCXv1                                1
             Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 2 of 56



yet the LED DRLs equipped in Class Vehicles fail shortly after purchase, typically within the term of
Honda’s New Vehicle Limited Warranty (“NVLW”) or shortly thereafter.
        3.        The Defect, which is present in all Class Vehicles as of the time of sale and at all
times thereafter, requires Class members to spend thousands of dollars to replace vehicle headlight
assemblies in their entirety following premature LED DRL failure—even when assemblies otherwise
remain operational.
        4.        Adding insult to injury, even when the Defect manifests during the NVLW’s term,
Honda often denies warranty coverage on grounds the warranty does not cover electrical
components like the DRLs, even though the NVLW does not exclude those components from
coverage.
        5.        But regardless of whether Honda agrees to provide warranty or goodwill coverage
for the repairs, Honda nevertheless replaces headlight assemblies with identical, inherently defective
headlight assemblies that likewise are guaranteed to fail.
        6.        Honda’s decision to “remedy” the Defect in in-warranty Class Vehicles using
identically defective replacement parts deprives Class members of the warranty coverage for which
they bargained when purchasing their vehicles.
        7.        Honda’s failure to provide an effective in-warranty “fix” instead ensures all Class
members will eventually pay out of pocket to correct the Defect, regardless of whether it first
manifests during the warranty period. Accordingly, Honda’s NVLW both fails of its essential
purpose and renders the NVLW’s durational limitations unconscionable.
        8.        The Defect also poses a significant safety risk to the operators and passengers of
Class Vehicles.
        9.        Among other things, DRLs increase the visibility of the vehicles in which they are
equipped in order to reduce the risk of collisions during both ordinary and inclement weather.
Indeed, many countries mandate that vehicle manufacturers like Honda equip DRLs on all vehicles.
        10.       Because the Defect inhibits the functionality of this critical safety feature, the Defect
renders Class Vehicles unsuited for the ordinary and intended purpose of providing safe and reliable
transportation.



JPU/JPU/02919738.DOCXv1                              2
           Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 3 of 56



        11.      On information and belief, prior to sale or lease of the Vehicles at issue, Honda
learned of the Defect through sources such as pre-release evaluation and testing; repair data;
replacement part sales data; early consumer complaints made directly to Honda, collected by the
National Highway Transportation Safety Administration's Office of Defect Investigation ("NHTSA
ODI"), and/or posted on public online vehicle owner forums; testing done in response to those
complaints; aggregate data from Honda dealers; and other internal sources.
        12.      Yet, despite this knowledge, Honda has refused-and continues to refuse-to disclose
the Defect to prospective customers, and actively conceals and concealed the Defect from Plaintiffs
and Class members prior to and at the time of sale while continuing to market and advertise Class
Vehicles as safe and reliable, which they are not.
        13.      Honda has refused and continues to refuse to acknowledge, prior to and at the time
of sale, that Class Vehicles eventually will require costly repairs and that the Defect reduced the
value of the vehicle both at the time of sale and any future resale.
        14.      In short, Honda’s unfair, deceptive, and/or fraudulent business practices have
caused current and former owners and/or lessees of Class Vehicles to suffer an ascertainable loss of
money, property, and/or loss in value.        The unfair and deceptive trade practices Defendants
committed were undertaken in a manner giving rise to substantial aggravating circumstances.
        15.      Had Plaintiffs and Class members known of the Defect at the time of purchase,
including the safety hazard the Defect poses and out-of-pocket costs of the repairs it will repeatedly
and indefinitely require, they would have paid much less for the Class Vehicles, or they would not
have purchased Class Vehicles and thus would have avoided the expense of repeatedly replacing
their headlight assemblies. As such, Plaintiffs and Class members have not received the value for
which they bargained when they purchased their Class Vehicles.
        16.      Accordingly, Plaintiffs bring this action to redress Honda’s violations of various State
consumer protection statutes and the Magnuson-Moss Warranty Act, and Honda’s breach of
express and implied warranties.




JPU/JPU/02919738.DOCXv1                              3
            Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 4 of 56



                                     JURISDICTION & VENUE
          17.    This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. § 1332
of the Class Action Fairness Act of 2005 because: (i) there are 100 or more class members, (ii) there
is an aggregate amount in controversy exceeding $5,000,000, exclusive of interest and costs, and (iii)
there is minimal diversity because at least one plaintiff and one defendant are citizens of different
States. This court has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. §
1367.
          18.    This Court has personal jurisdiction over Defendants because they have conducted
substantial business in this judicial district, and they intentionally and purposefully placed Class
Vehicles into the stream of commerce within the district of Maryland and throughout the United
States.
          19.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because
Defendants transact business in this district and are subject to personal jurisdiction in this district.
Additionally, there are one or more authorized Honda dealers within this district and Defendants
have advertised in this district and have received substantial revenue and profits from their sales
and/or leases of Class Vehicles in this district, including to Plaintiff Scalsky and other members of
the Class; therefore, a substantial part of the events and/or omissions giving rise to the claims
occurred, in part, within this district.
                                              PARTIES
          Plaintiff Scalsky

          20.    Plaintiff David Scalsky (“Scalsky”) is a citizen of the State of Maryland, and

currently resides in Conowingo, Maryland.

          21.    On or about November 30, 2016 Plaintiff Scalsky purchased for personal, family

and/or household uses a new 2017 Honda Accord Touring from Heritage Honda Bel Air, an

authorized Honda dealer located in Fallston, Maryland. His vehicle bears the following VIN:

1HGCR3F90HA010478.

          22.    Prior to purchasing his Class Vehicle, Plaintiff Scalsky viewed advertisements for


JPU/JPU/02919738.DOCXv1                            4
           Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 5 of 56



the vehicle and the vehicle’s window sticker, test drove the vehicle and spoke with Honda sales

representatives concerning the vehicle’s features.

        23.      In addition to touting many of the Class Vehicle’s features, the window sticker also

touted the vehicle’s safety features—including the existence and functionality of LED DRLs—and

stated that the vehicle was covered by Honda’s New Vehicle Limited Warranty.

        24.      In or around December 2018, with approximately 69,000 miles on the odometer,

the driver-side LED DRL equipped in Plaintiff Scalsky’s Class Vehicle failed suddenly and without

warning.

        25.      Plaintiff Scalsky subsequently brought the vehicle into Ray Price Honda, which

quoted him a repair cost of $1200.

        26.      Rather than pay the $1200, in January 2019 Scalsky purchased from Amazon a

headlight assembly for $382.46, and paid $201 to a nearby Toyota dealership to install the

replacement assembly.

        27.      In January 2019 and only about 6,000 miles later, however, the driver-side DRL

once again failed.

        28.      On January 18, 2019, Scalsky again tendered his vehicle to Ray Price Honda for

repairs, which Honda again refused to cover.

        29.      Scalsky again acquired a new headlight assembly from Amazon, which he paid

Heritage Honda, a nearby authorized Honda dealer, $157.50 to install.

        30.      Neither Defendants, nor their agents, dealers, or other representatives informed

Plaintiff Scalsky of the Defect's existence at any time, either prior to or following his purchase,

whether at the point of sale or otherwise.

        31.      Plaintiff Scalsky has suffered an ascertainable loss as a result of Defendants'

omissions and misrepresentations relating to the Defect, including but not limited to the $740.96


JPU/JPU/02919738.DOCXv1                              5
           Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 6 of 56



out of pocket loss associated with repairing the Defect and the diminished value of his vehicle.

Had Honda refrained from making the misrepresentations and omissions alleged herein, Plaintiff

Scalsky would not have purchased a Class Vehicle and would have avoided the expense of

repeatedly replacing his headlight assemblies, or would have paid much less for it.

        Plaintiff Gonzales
        32.      Plaintiff Loretta Gonzales (“Gonzales”) is a citizen of the State of California, and
currently resides in Whittier, California.

        33.      On or about March 18, 2016, Plaintiff Gonzales purchased for personal, family

and/or household uses a new 2016 Honda Accord Touring from Norm Reeves Honda, an

authorized Honda dealer located in Cerritos, California. Her vehicle bears Vehicle Identification

Number (“VIN”): 1HGCR3F98GA018780.

        34.      Prior to purchasing her Class Vehicle, Plaintiff Gonzales viewed advertisements for

the vehicle and the vehicle’s window sticker, test drove the vehicle and spoke with Honda sales

representatives concerning the vehicle’s features.

        35.      In addition to touting many of the Class Vehicle’s features, the window sticker also

touted the vehicle’s safety features—including the existence and functionality of LED DRLs—and

stated that the vehicle was covered by Honda’s New Vehicle Limited Warranty.

        36.      In approximately September 2017, with approximately 24,000 miles on the

odometer, the driver-side LED DRL equipped in Plaintiff Gonzales’ Class Vehicle failed suddenly

and without warning.

        37.      Plaintiff Gonzales thereafter took her vehicle to Honda World Downey (“Honda

World”), an authorized Honda dealer located in Downey, California.




JPU/JPU/02919738.DOCXv1                              6
           Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 7 of 56



        38.      Honda World informed Plaintiff Gonzales that her driver-side LED DRL had failed,

and that she would need to replace the entire driver-side headlight assembly in order to restore

functionality to the DRL.

        39.      Honda World also informed her that Honda considered the LED DRLs to be wear
items, and thus would not agree to cover the necessary repairs pursuant to its NVLW. Honda World
instead informed Plaintiff she would need to pay $1,400 to replace her headlight assembly.

        40.      Although Honda World asserted Honda would not cover the Defect as its NVLW

requires, Plaintiff Gonzales contacted Honda directly to demand warranty coverage for her

vehicle. After months of discussions and several phone calls, Honda finally agreed to replace her

driver-side headlight assembly at no cost as a matter of “goodwill.”

        41.      On January 8, 2018, Honda World replaced the failed driver-side headlight

assembly at no charge, but used an identical, inherently defective headlight assembly guaranteed to

prematurely fail.

        42.      Almost two weeks later, with approximately 33,570 miles on the odometer, Plaintiff

Gonzales’ passenger-side LED DRL also failed.

        43.      Once again, Plaintiff Gonzales brought her Class Vehicle to Honda World, which

again informed her that Honda would not replace her headlight assembly at no cost as required by

its NVLW.

        44.      When Plaintiff Gonzales inquired as to her repair options, Honda World informed

her that she could either pay out of pocket to replace just the headlight assembly, or she could

purchase an extended warranty that would cover the repair, as well as future unrelated repairs.

        45.      Faced with the prospect of spending thousands of dollars to repair a latent Defect of

which Honda was long aware and for which it should have provided warranty coverage pursuant to




JPU/JPU/02919738.DOCXv1                            7
           Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 8 of 56



the NVLW, on January 20, 2018 Plaintiff Gonzales agreed to purchase an extended warranty from

Honda World for $2772.

        46.      Honda World replaced her second headlight assembly shortly thereafter, and

restored functionality to the LED DRL. However, Honda World replaced her failed assembly with

an identical, inherently defective headlight assembly guaranteed to prematurely fail.

        47.      Neither Defendants, nor their agents, dealers, or other representatives informed

Plaintiff Gonzales of the Defect's existence at any time, either prior to or following her purchase,

whether at the point of sale or otherwise.

        48.      Plaintiff Gonzales has suffered an ascertainable loss as a result of Defendants'

omissions and misrepresentations relating to the Defect, including but not limited to the out of

pocket loss associated with repairing the Defect and the diminished value of her vehicle. Had Honda

refrained from making the misrepresentations and omissions alleged herein, Plaintiff Gonzales

would not have purchased a Class Vehicle and would have avoided the expense of repeatedly

replacing her headlight assemblies, or would have paid much less for it.

        Plaintiff Mackey

        49.      Plaintiff Linda Mackey (“Mackey”) is a citizen of the State of Florida, and currently

resides in Orlando, Florida.

        50.      On or about June 8, 2016 Plaintiff Mackey purchased for personal, family and/or

household uses a new 2016 Honda Accord LX from Holler Honda, in Winter Park, Florida. Her

vehicle bears the following VIN: 1HGCR3F88GA017426.

        51.      Prior to purchasing her Class Vehicle, Plaintiff Mackey viewed advertisements for

the vehicle and the vehicle’s window sticker, test drove her vehicle and spoke with Honda sales

representatives concerning the vehicle’s features.




JPU/JPU/02919738.DOCXv1                              8
           Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 9 of 56



        52.      In addition to touting many of the Class Vehicle’s features, the window sticker also

touted the vehicle’s safety features—including the existence and functionality of LED DRLs—and

stated that the vehicle was covered by Honda’s New Vehicle Limited Warranty.

        53.      Plaintiff Mackey’s LED DRLs failed almost immediately. The passenger-side DRL

failed at approximately 7,433 miles, and the driver-side DRL failed with approximately 8,057 miles

on the odometer.

        54.      Plaintiff Mackey thereafter brought her Class Vehicle to Coggin Honda, an

authorized Honda dealer in Orlando, Florida.

        55.      Coggin Honda replaced both lights at no cost, as Honda’s NVLW requires.

However, Coggin Honda used identical, inherently defective headlight assemblies guaranteed to

prematurely fail.

        56.      As expected, both lights failed again shortly after Plaintiff Mackey’s Class Vehicle

exceeded 36,000 miles, and although Honda knew the replacement LED DRLs it installed within

the warranty period would fail, Honda refused to replace the assemblies under warranty.

        57.      Coggin Honda instead quoted Plaintiff Mackey $150 per light, which Ms. Mackey

declined to pay. She is currently driving without the operational driving lights, even though Coggin

Honda’s service manager informed Plaintiff Mackey that LED DRL failure is a common and

known problem affecting Class Vehicles.

        58.      Neither Defendants, nor their agents, dealers, or other representatives informed

Plaintiff Mackey of the Defect's existence at any time, either prior to or following her purchase,

whether at the point of sale or otherwise.

        59.      Plaintiff Mackey has suffered an ascertainable loss as a result of Defendants'

omissions and misrepresentations relating to the Defect, including but not limited to the

diminished value of her vehicle. Had Honda refrained from making the misrepresentations and


JPU/JPU/02919738.DOCXv1                           9
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 10 of 56



omissions alleged herein, Plaintiff Mackey would not have purchased a Class Vehicle and would

have avoided the expense of repeatedly replacing her headlight assemblies, or would have paid

much less for it.

        The Defendants
        60.      Defendants are automobile design, manufacturing, distribution, and/or service
corporations doing business within the United States. Furthermore, Defendants design, develop,
manufacture, distribute, market, sell, lease, warrant, service, and repair passenger vehicles, including
the Class Vehicles.
        61.      Defendant Honda Motor Co., Ltd. (“HMC”) is a Japanese corporation. HMC is the
parent corporation of American Honda Motor Co., Inc.
        62.      HMC, through its various entities, designs, manufactures, markets, distributes and
warrants Honda automobiles throughout the fifty States.
        63.      Defendant American Honda Motor Co., Inc. (“AHM”) is a California corporation
headquartered in Torrance, California.
        64.      AHM is HMC’s U.S. sales and marketing division, which oversees sales and other
operations across the United States. AHM distributes Honda parts and vehicles, which are then sold
through its network of dealers. Money received from the purchase of a Honda vehicle from a
dealership flows from the dealer to AHM.
        65.      Upon information and belief, Defendant HMC communicates with Defendant AHM
concerning virtually all aspects of the Honda products it distributes within the United States,
including appropriate repairs for pervasive defects, and whether Honda will cover repairs to parts
and assemblies customers claim to be defective. Honda’s decision not to disclose the Defect to
Plaintiffs or the Class, or to cover repairs to the same pursuant to an extended warranty or goodwill
program, was a decision made jointly by AHM and HMC.
        66.      Based upon information and belief, Plaintiffs allege that at all times mentioned
herein, each and every Defendant was acting as an agent and/or employee of each of the other
Defendants, and at all times mentioned was acting within the course and scope of said agency



JPU/JPU/02919738.DOCXv1                           10
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 11 of 56



and/or employment with the full knowledge, permission, and consent of each of the other
Defendants. In addition, each of the acts and/or omissions of each Defendant alleged herein were
made known to, and ratified by, each of the other Defendants.
        67.      Accordingly, there exists, and at all times herein mentioned existed, a unity of
ownership between each Defendant and their agents such that any individuality or separateness
between them has ceased and each of them is the alter ego of the others. Adherence to the fiction of
the separate existence of Defendants and each of them, would, under the circumstances set forth in
this Complaint, sanction fraud or promote injustice. HMC and AHM, as well as their affiliates, thus
are collectively referred to in this complaint as “Defendants” or “Honda” unless identified
separately.
        68.      Upon information and belief, the design, manufacture, distribution, service, repair,
modification, installation and other decisions regarding the LED DRL and the Defect within the
Class Vehicles, including whether to provide warranty or goodwill coverage for the Defect, were
performed exclusively by Defendants and their affiliates.
        69.      Upon information and belief, Defendants HMC and AHM also jointly developed the
owner’s manuals, warranty booklets and information included in maintenance recommendations
and/or schedules for the Class Vehicles, and jointly design, determine the substance of, and affix to
Honda vehicles the window stickers visible on every new Honda vehicle offered for sale at its
authorized dealerships, including those omitting mention of the Defect and reviewed by Plaintiffs
prior to purchasing Class Vehicles.
        70.      Honda controls the content of these window stickers; its authorized dealerships have
no input with respect to their content. Vehicle manufacturers like Honda are legally required to
affix a window sticker to every vehicle offered for sale in the United States pursuant to the
Automobile Information Disclosure Act of 1958, 15 U.S.C. §§ 1231-1233, et seq. In fact, the Act
specifically prohibits the removal or alteration of the sticker by anyone other than the ultimate
purchaser prior to the sale of the car, including the dealership at which the vehicle is offered for sale.
                          TOLLING OF STATUTES OF LIMITATIONS




JPU/JPU/02919738.DOCXv1                            11
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 12 of 56



        71.      Any applicable statute(s) of limitations have been tolled by Honda’s knowing and
active concealment and denial of the facts alleged herein. Plaintiffs and the members of the Class
could not have reasonably discovered the true, latent nature of the Defect until shortly before this
class action litigation was commenced.
        72.      In addition, even after Plaintiffs and Class members contacted Honda and/or its
authorized dealers for vehicle repairs concerning the Defect, Honda and/or its dealers routinely
informed them that Class Vehicles are not defective, denied warranty coverage for the Defect, and
denied the problem existed.
        73.      Honda was and remains under a continuing duty to disclose to Plaintiffs and the
members of the Class the true character, quality and nature of the Class Vehicles, that the Defect is
based on a poor design, that it will require costly repairs, poses a safety concern, and diminishes the
resale value of the Class Vehicles. As a result of Honda’s active concealment, any and all applicable
statutes of limitations otherwise applicable to the allegations herein have been tolled.


                                     FACTUAL ALLEGATIONS
        A.       The Defect
        74.      Honda is a multinational corporation with hundreds of thousands of employees
worldwide.
        75.      The “Honda Accord,” the vehicle model at the heart of this litigation, is one of its
most popular U.S. offerings. Honda sold over 300,000 Accords in the United States in 2017.
        76.      The first Japanese car manufactured in the United States, the Accord has been one
of the best-selling North American vehicles since 1989. Class Vehicles are available in both coupe
and sedan styles, as well as a “hybrid” model first introduced in 2005. Defendants have sold millions
of Class Vehicles in the United States, including approximately 670,000 Class Vehicles.2
        77.      Honda markets Class Vehicles as safe and reliable. For example, upon debuting both
the 2016 and 2017 Accord, Honda issued press releases touting the Vehicles’ safety features.3

2http://www.goodcarbadcar.net/2011/01/honda-accord-sales-figures/ (last visited Feb. 12, 2019).
3See, e.g., https://hondanews.com/honda-automobiles/channels/accord-sedan-coupe-model-press-
kit/releases/2016-honda-accord-press-kit-safety-and-driver-assistance (last visited Feb. 12, 2019);


JPU/JPU/02919738.DOCXv1                              12
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 13 of 56



Honda’s commercials build upon these themes, and often reference the Accord as a “top safety
pick” and tout its “5 star safety rating.”4
        78.      Every Class Vehicle comes equipped with identical headlight assemblies that include
LED DRLs. DRLs increase the visibility of the vehicles in which they are equipped so as to make it
easier for other motorists to identify other vehicles, reducing the risk of daytime collisions, and also
provide additional lighting during inclement weather to improve visibility.
        79.      DRLs also enhance vehicle safety on winding roads in forests or mountainous areas
in which visibility is lower even during the daytime, and in which motorists are less likely to spot
oncoming traffic. In the image below the illuminated lights are the LED lights:




        80.      Even Honda recognizes the safety benefits DRLs provide; it identifies DRLs as a
safety feature on the window stickers affixed to every Class Vehicle at the time of sale:




https://hondanews.com/releases/honda-launches-2017-accord-hybrid-america-s-most-sophisticated-
powerful-and-fuel-efficient-midsize-hybrid-sedan (last visited Feb. 12, 2019).
4 See https://www.youtube.com/watch?v=vXEjw_Xgoao (last visited Feb. 3, 2019).




JPU/JPU/02919738.DOCXv1                           13
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 14 of 56




        81.      Because of the safety benefits DRLs provide, Honda intended the LED DRLs in
Class vehicle to remain illuminated whenever Class Vehicles are in operation.
        82.      According to the 2016 Accord Owners’ Manual, “[t]he parking/daytime running
lights come on when the following conditions have been met: The ignition switch is in ON…The
headlight switch is off, or …The parking brake is released.”5 Owners Manual at 16. The lights
remain on even if one turns on the parking brake. Turning off the ignition switch or setting the
power mode to VEHICLE OFF will turn off the daytime running lights. Below is an image of a
properly functioning LED daytime running light strip:




5 2016 Accord Sedan Owners’ Manual (Revised 9/28/2015) at 150, available at
https://owners.honda.com/vehicles/information/2016/Accord-Sedan/manuals (last visited Feb. 12 2019);
see also 2017 Accord Sedan Owners’ Manual at 152, available at
http://owners.honda.com/vehicles/information/2017/Accord-Sedan/manuals (last visited Feb. 12, 2019).


JPU/JPU/02919738.DOCXv1                          14
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 15 of 56




        83.      LED lights should, are expected to, and typically do last 30,000 to 40,000 hours, or
the approximate expected lifespan of a car.6 The longevity of LED lights is what makes them
particularly well-suited for use in DRLs, which remain illuminated during vehicle operation.
        84.      For example, according to the Federal Highway Administration the average US-
driver drives her vehicle approximately 13,476 miles annually.7 Conservatively assuming that drivers
average 30 MPH during vehicle operation, the average driver spends approximately 449 hours in her
vehicle annually, which implies LED DRLs should last at least 66.7 years, significantly longer than
the expected lifespan of a vehicle.
        85.      Even if an LED provided a lifespan of only 10,000 hours, LED DRLs would still last
more than 22 years.
        86.      The LED DRLs Honda equipped in Class Vehicles, however, uniformly fail within
two to three years of purchase, evincing a defect in materials, workmanship, and/or design.
        87.      Below is a screenshot of a Class Vehicle that has experienced DRL failure on the
passenger-side, but not driver-side:




        88.      On information and belief, the Defect in Class Vehicle headlight assemblies, which

are uniformly defective, resides in the LED driver utilized therein.

6 See “A Complete Guide to Car Headlights,” October 18, 2016,
https://www.micksgarage.com/blog/complete-guide-car-headlights. (last visited Feb. 12, 2019).
7 https://www.fhwa.dot.gov/ohim/onh00/bar8.htm (last visited Feb. 12, 2019).




JPU/JPU/02919738.DOCXv1                            15
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 16 of 56



         89.     An LED driver is a self-contained power supply that regulates the power required

for an LED or array of LEDs.

         90.     The LED driver Honda uses in connection with Class Vehicle DRLs is defective in

materials, workmanship and or/design, however, in that it overpowers the DRLs, causing them to

overheat, virtually guaranteeing DRLs will fail prematurely.

         91.     Adding insult to injury, once Class members experience DRL failure they must

replace not only the DRL strip, but the entire headlight assembly into which the DRLs are incorporated.

A single assembly costs upwards of $1500 once the warranty has expired (or if Honda denies

warranty coverage), notwithstanding the fact that only the DRL—but not the headlamp—typically

fails.

         B.      Honda’s Longstanding Knowledge of the Defect

         92.     On information and belief, Honda learned of the Defect at least as early as 2015,

and certainly well before Plaintiffs and Class Members purchased or leased their Class Vehicles,

through sources such as pre-release evaluation and testing; repair data; replacement part sales data;

early consumer complaints made directly to Honda, collected by NHTSA ODI, and/or posted on

public online vehicle owner forums; testing done in response to those complaints; aggregate data

from Honda dealers; as well as through other internal sources unavailable to Plaintiffs prior to

discovery.

                 1. Honda’s Knowledge of the Defect Gained from Pre-Release Design,
                    Manufacture, Engineering, and Testing Data

         93.     During the pre-release process of designing, manufacturing, engineering, and testing

the Class Vehicles, Honda necessarily would have gained comprehensive and exclusive knowledge of

the Defect in Class Vehicle DRLs, particularly the basic engineering principles behind the




JPU/JPU/02919738.DOCXv1                           16
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 17 of 56



construction and function of the DRLs and heat sink, and the expected conditions and uses the

DRLs would encounter in ordinary and foreseeable driving conditions.

        94.      An adequate pre-release analysis of the design, engineering, and production of DRLs

equipped in Class Vehicles did reveal, or should have revealed, to Honda that the DRLs are

defective and susceptible to prematurely fail well in advance of their expected useful life.

        95.      Honda publicly touts pre- and post-production quality assurance processes it

implemented to “aim for 120% product quality” because even “[i]f 99% of the products we make

are perfect . . . the customers who become the owners of the remaining 1% will surely consider their

products 100% defective[,]” and “[i]t is unacceptable that even one customer in a thousand – even

one customer in ten thousand – should receive a defective product.”8

        96.      Consistent with its aim, Honda audits its suppliers “for both the production

preparation and mass-production stages of supplier operations. Experts in the development and

production of individual parts visit manufacturing facilities and conduct audits of suppliers’ quality

systems and their implementation. Honda then works to improve part quality through activities that

emphasize communication with suppliers, for example, by sharing audit results and cooperating to

identify opportunities for quality improvement.”9 Honda’s extensive and continuous pre- and post-

release audits of its DRL supplier would have revealed the heat sinks incorporated into Class Vehicle

DRLs are defective and cause the DRLs to fail when they should last much longer than they do.

        97.      Moreover, Honda conducts significant durability testing on all of its vehicles,

including Class Vehicles.

        98.      Honda asserts that it “subjects new and redesigned models to a rigorous regimen of

long-distance durability testing before beginning mass production to verify that there are no quality


8 https://global.honda/content/dam/site/global/about/cq_img/sustainability/report/pdf/2016/Honda-SR-
2016-en-all.pdf, at 53 (last visited Feb. 12, 2019).
9 Id. at 56.




JPU/JPU/02919738.DOCXv1                            17
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 18 of 56



issues.”10 Honda then “disassemble[s] vehicles used in the test drives into every single part and

verif[ies] that there are no quality issues through a process consisting of several thousand checks. By

accumulating data on the issues discovered through these test drives and detailed inspections as well

as associated countermeasures, [the Company] is able to ensure a high level of quality and

reliability.”11 As a result, Honda knew or should have known that the DRLs in Class Vehicles suffer

from defects in materials and/or workmanship, and are predisposed to premature failure.

                  2.      Honda’s Knowledge of the Defect from Repair Data

        99.       Honda also knew or should have known about the Defect because of the large

number of claims for DRL failure and headlight assembly replacements made early in the lives of

Class Vehicles.

        100.      As many of the exemplar complaints cited below demonstrate, consumers complain

that the Defect typically causes DRL failure at low mileages and within the warranty period. For

instance, the image below is of a comment posted by a Class Vehicle owner to the “Drive Accord”

forum, a site popular among Accord enthusiasts, which demonstrates that Honda began replacing

DRLs under warranty shortly after bringing Class Vehicles to market.12




10 Id.
11 Id. (emphasis added).
12 https://www.driveaccord.net/forums/138-audio-electronics-lighting/312473-what-happens-if-bulb-led-

drl-strip-goes-out-4.html (last visited February 12, 2019).


JPU/JPU/02919738.DOCXv1                           18
             Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 19 of 56




           101.     Honda, like all vehicle manufacturers, communicates with its authorized service

technicians in order to identify pervasive vehicle defects, and root causes and potential repairs.

Honda collects and analyzes field data including, but not limited to, repair requests made at

dealerships and service centers, technical reports prepared by engineers that have reviewed vehicles

for which warranty coverage is requested, parts sales reports, and warranty claims data, in order to

determine whether a defect exists and should be covered under warranty or through a goodwill

program.

           102.     Honda coordinates these efforts through its Quality Innovation Center (QIC) in

Togchi, Japan, where Honda “bring[s] together the various components of [its] organization

concerned with product market quality information to enhance the functions of ‘preventing quality

issues’ and ‘quickly detecting and resolving quality issues when they occur’ on a global scale.”13

           103.     The QIC “gathers quality-related data from dealers in Japan and overseas through

service departments and customer consultation centers. Measures and policies for preventing quality




13   Honda Sustainability Test Report, supra n. 6, at 58.


JPU/JPU/02919738.DOCXv1                                     19
              Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 20 of 56



issues are then developed based on the issues identified from this data and provided as feedback to

design, production and the design/production sections for suppliers (parts procurement), etc.”14

            104.   The QIC’s operations “consist of pulling together market quality data and sharing

information about collected parts and market quality issues. Personnel analyze collected parts,

investigate causes and develop countermeasures and improvements in a timely manner. Specialized

teams with extensive product knowledge are able to obtain detailed data using a range of analytical

equipment. The operational process is configured to facilitate objective and appropriate decision-

making based on gathered data.”15

            105.   Honda’s review of data relating to DRL failure early in the life of Class Vehicles

undoubtedly revealed to Honda that DRLs are universally defective, as well as the nature and root

cause of the defect itself.

            106.   For instance, although the Class member responsible for the July 20, 2017 NHTSA

complaint transcribed in paragraph 120 below did not submit complaint until that date, the member

notes that by that date Honda already had replaced both headlight assemblies under warranty on

three occasions within a year of purchasing the member’s vehicle, demonstrating that Honda learned

of the Defect almost as soon as it brought Class Vehicles to market.

            107.   In addition, Honda also reviews and analyzes warranty data submitted by its

dealerships and authorized technicians in order to identify defect trends in its vehicles. Honda

dictates that when a repair is made under warranty (or warranty coverage is requested), service

centers must provide Honda with detailed documentation of the problem and the fix that describes

the complaint, cause, and correction, and also save the defective component in case Honda later

decides to audit the dealership or otherwise verify the warranty repair. These data are inevitably



14   Id.
15   Id. at 59.


JPU/JPU/02919738.DOCXv1                            20
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 21 of 56



replete with examples of Honda’s failed DRL headlights, as evidenced from the following

screenshot showing that a dealership makes “one or two” DRL Headlight repairs per week:




Available at https://www.hidplanet.com/forums/forum/general-discussion/leds/1435674-upgrade-

drl-for-2016-honda-accord (comment from Honda employee re fixing multiple lights weekly) (last

visited Feb. 12, 2019).



JPU/JPU/02919738.DOCXv1                       21
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 22 of 56



        108.     For their part, service centers are meticulous about providing this detailed

information about in-warranty repairs to Honda because Honda will not pay the service centers for

the repair if the complaint, cause, and correction are not sufficiently described. Due to Honda’s

efforts to monitor defect trends and the sheer number of repairs and warranty/goodwill requests

made in connection with the Defect, Honda knew or should have known of the Defect.

                 3.       Honda’s Knowledge of the Defect Gathered from the Large Number of
                          Replacement Parts Ordered from Honda

        109.     Upon information and belief, Honda also knew or should have known of the Defect

because of the higher than expected number of replacement headlight assemblies ordered from

Honda, which should have alerted Honda to this systemic and pervasive Defect in Class Vehicles.

        110.     Upon information and belief, Honda service centers use original equipment

manufacturer (OEM) replacement parts they order directly from Honda. Furthermore, independent

vehicle repair shops that service Class Vehicles also order OEM parts directly from Honda.

Therefore, Honda has detailed and accurate data regarding the number and frequency of

replacement part orders. Honda certainly knew of the ongoing high sales of Class Vehicle

replacement headlight assemblies.

        111.     Indeed, as the screenshot above reflects—a copy of a Facebook discussion that a

Class member posted to the “HID Planet” forum, a website for headlight enthusiasts—Honda’s

authorized service technicians have been inundated with DRL repair requests.

        112.     The number of OEM replacement parts ordered from and sold by Honda provided

it with significant insight into the Defect’s scope because of the nature of the DRLs and the

assemblies in which they are encased.

        113.     Class Vehicle DRLs use LED lighting, which provides tens of thousands of hours of

use prior to failure. Honda recognizes that well manufactured and/or designed LED lights do not



JPU/JPU/02919738.DOCXv1                         22
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 23 of 56



require replacement at regular intervals, and thus does not recommend that its technicians replace

headlight assemblies at regular intervals.16

        114.     As a result, the sheer number of replacement headlight assemblies ordered by dealers

and third-parties alike did alert, or should have alerted, Honda to the Defect in Class Vehicles.

                 4.       Honda’s Knowledge of the Defect Gained from Class Member
                          Complaints Made Directly to Honda

        115.     Honda also knew or should have known about the Defect because numerous

consumers complained directly to Honda regarding premature DRL failure. The large number of

complaints, and the consistency of the descriptions of the DRL failures in the Class Vehicles, should

have alerted or actually alerted Honda to this serious Defect affecting a wide range of its Vehicles.

        116.     The full universe of complaints made directly to Honda concerning the Defect is

information presently in the exclusive custody and control of Honda and is not yet available to

Plaintiffs prior to discovery. But Honda actively encourages its customers to contact it regarding

pervasive vehicle issues.17

        117.     On information and belief, however, many Class Vehicle owners complained directly

to Honda dealerships and Honda itself about DRL failure in Class Vehicles as evidenced by the

exemplar Class member complaints transcribed in Section 5, below, and as did Plaintiffs Gonzales,

Scalsky, and Mackey.

                 5.       Honda’s Knowledge of the Defect Gained from Class Member
                          Complaints Made to NHTSA.

        118.     There exist a large number of relevant customer complaints, many of which indicate

that Honda was made aware of the Defect when affected vehicles were submitted for service, on the


16 https://www.southpointhonda.com/honda-recommended-maintenance-schedule.htm (last visited Feb. 11,
2019).
17 See http://direct.automobiles.honda.com/information/customer-relations.aspx (“Your local Honda dealer

is the first stop for any questions or concerns about your U.S. Honda vehicle. This includes product recall
and campaign information.”) (Last visited February 12, 2019).


JPU/JPU/02919738.DOCXv1                             23
           Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 24 of 56



National Highway and Traffic Safety Administration (“NHTSA”) Office of Defect Investigations

(“ODI”) Web site, www.safercar.gov, as well as other customer forums and blogs addressing car

defect and safety issues. Yet Honda has not taken any steps to recall the Class Vehicles to repair the

Defect, or to reimburse customers who have incurred expenses in connection with repairing the

Defect. Federal law requires automakers like Honda to be in close contact with NHTSA regarding

potential auto defects, and imposes a legal requirement (backed by criminal penalties) compelling the

confidential disclosure of defects and related data by automakers to NHTSA, including field reports,

customer complaints, and warranty data. See TREAD Act, Pub. L. No. 106-414, 114 Stat. 1800

(2000).

          119.   Automakers have a legal obligation to identify and report emerging safety-related

defects to NHTSA under the Early Warning Report requirements. Id. Similarly, automakers should

and do monitor NHTSA databases for consumer complaints regarding their automobiles as part of

their ongoing obligation to identify potential defects in their vehicles, including safety-related

defects. Id. Thus, Honda knew or should have known of the many complaints about the Defect

logged by NHTSA ODI, and the content, consistency, and large number of those complaints that

alerted, or should have alerted, Honda to the Defect. On information and belief, Defendants’

Customer Relations division is responsible for monitoring in real-time, inter alia, complaints filed by

consumers with NHTSA ODI.

          120.   The following are but a few examples of the many complaints concerning the Defect

available through NHTSA ODI’s Web site, www.safercar.gov. The complaints reveal that

Defendants, through their network of dealers and repair technicians, were made aware of the

Defect. In addition, the complaints indicate that despite having knowledge of the Defect and the

exact vehicles affected thereby, Defendants and their agents refused to diagnose the Defect or




JPU/JPU/02919738.DOCXv1                           24
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 25 of 56



attempt to repair it while the Vehicles were still under warranty. The comments reproduced below

are but a sampling of available complaints:

          Model           Complaint Date                Notes
                                       LED HEADLIGHT RUNNING LIGHTS GO
                                       OUT AFTER 1 YEAR. BOTH HEADLIGHTS
                                       HAVE BEEN REPLACED THREE TIMES AT
           2016         July 20, 2017  DEALERSHIP. BASED EMAILS OTHER
                                       HONDAS TOURING MODELS HAVE HAD
                                       SAME ISSUE CAUSED BY DEFECTIVE HEAT
                                       SINK IN THE HEADLIGHT.
                                       … “THE CONTACT OWNS A 2016 HONDA
                                       ACCORD. THE CONTACT STATED THAT
                                       THE DAY TIME RUNNING LIGHTS FAILED
                                       TO ILLUMINATE ON THE DRIVER'S SIDE.
                                       THE CONTACT CALLED AN UNKNOWN
                                       DEALER AND WAS INFORMED THAT THE
                       September 20,   BULB NEEDED TO BE REPLACED AND
           2016                        THE CONTACT WOULD HAVE TO PAY OUT
                             2017      OF POCKET. THE VEHICLE WAS NOT
                                       REPAIRED. THE MANUFACTURER WAS
                                       MADE AWARE OF THE FAILURE AND
                                       REFERRED THE CONTACT TO NHTSA. THE
                                       VIN WAS UNKNOWN. THE APPROXIMATE
                                       FAILURE MILEAGE WAS 15,300. …”
                                       THE DAYTIME RUNNING LIGHT LED BAR
                                       WENT OUT ON MY DRIVERS SIDE
                                       AROUND 30K MILES, NOW THE
           2017                        PASSENGER SIDE HAS GONE OUT
                      October 28, 2017 AROUND 35K MILES. THE DRIVERS SIDE
                                       WAS REPLACED UNDER WARRANTY BUT
                                       HAVE NOT GOTTEN TO TAKE IT IN YET
                                       FOR THE PASSENGER SIDE.
                                       THE LED INSIDE OF THE HEADLIGHT
                                       ASSEMBLY MELTS THE SURROUNDING
                                       PLASTIC CAUSING FAILURE OF THE
                                       DAYTIME RUNNING LIGHTS. COMPLETE
           2017       October 29, 2017 REPLACEMENT OF THE HEADLIGHT IS
                                       REQUIRED TO REPAIR IT. THIS IS A
                                       WIDESPREAD PROBLEM ACROSS ALL 2016
                                       AND 2017 MODELS.
                                       THE DAYTIME RUNNING LIGHTS FAIL
                                       AND NEED TO BE REPLACED
           2016          July 9, 2018  REPEATEDLY, RANDOMLY CAUSING
                                       OTHER DRIVERS TO PROPERLY SEE MY
                                       VEHICLE WHEN CHANGING LANES OR


JPU/JPU/02919738.DOCXv1                       25
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 26 of 56



                                          DRIVING NEXT TO THEM ON HIGHWAYS.
                                          2016 HONDA ACCORD. CONSUMER WRITES
                                          IN REGARDS TO BLOWN OUT DAY TIME
                                          RUNNING LIGHTS. *LD CONSUMER SENT
           2016            July 2, 2018   ADDITIONAL CORRESPONDENCE. *LD *JS
                                          THE CONSUMER STATED THE
                                          MANUFACTURER WAS NOTIFIED BUT DID
                                          NOT OFFER ANY ASSISTANCE.*JS
                                          MY 2016 HONDA ACCORD SPORT ONLY
                                          HAS 43,000 MILES AND ABOUT A WEEK
                                          AGO, THE LED LIGHT STRIP ON THE
                                          PASSENGER SIDE BURNED OUT.
                                          DEALERSHIP SAYS THAT WARRANTY WILL
                                          NOT COVER ( EVEN THOUGH I BOUGHT
                                          EXTENDED WARRANTY) AND IT WOULD
                                          BE UPWARDS OF $500 OR MORE TO
                                          REPLACE SINCE THE WHOLE LIGHT
                                          ASSEMBLY HAS TO BE REPLACED.
           2016           June 26, 2018   SEROIUSLY??? I HAVE FOUND HUNDREDS
                                          OF COMPLAINTS ONLINE FROM OTHER
                                          CUSTOMERS WITH THE SAME ISSUE.
                                          WHEN DO YOU DRAW THE LINE AND
                                          CALL IT A DEFECT AND ISSUE A RECALL??
                                          THIS FEATURE IS SUPPOSED TO BE
                                          CONSIDERED A SAFETY FEATURE BY
                                          HONDA. I FEEL THIS SHOULD NOT BE A
                                          CUSTOMERS RESPONSIBILITY TO REPLACE
                                          WHEN IT IS OBVIOUSLY A HONDA
                                          PROBLEM.
                                          LED DAYTIMES RUNNING LIGHTS KEEP
           2016           June 15, 2018   BURNING OUT
                                          LED DAYTIME LIGHTS /REPLACED
                                          DRIVER SIDE AT 17,000 MILES NOW
                                          PASSENGER SIDE NEEDS TO BE
                                          REPLACED AT 27,000 MILES THIS ITEM
                                          COST ALONE IS $1300 EACH MAKING IT
                          September 26,   $2600 TO REPLACE THIS AMOUNT DOES
           2016                           NOT INCLUDE LABOR. I BELIEVE HONDA
                              2017        NEEDS TO RECALL THE LED LIGHTS AND
                                          REPLACE... THIS WILL NOT BE FAIR TO
                                          OWNERS OF THIS MODEL ONCE THEY
                                          REACH 36,000 MILES AND THE WARRANTY
                                          IS NOW VOID.....
                                          THE DAY TIME RUNNING LED LIGHTS ON
                                          BOTH THE DRIVER'S SIDE AND
           2016           May 12, 2018    PASSENGER SIDE HAVE BLOWN OUT AND
                                          AMERICAN HONDA HAS REFUSED TO FIX


JPU/JPU/02919738.DOCXv1                         26
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 27 of 56



                                          IT BECAUSE THE CAR IS OVER THE 36,000
                                          MILE WARRANTY. THE CAR WAS UNDER
                                          TWO YEARS OLD FROM WHEN I
                                          PURCHASED IT. THIS PROBLEM IS WELL
                                          KNOWN TO AMERICAN HONDA AND IS
                                          NOT ONLY LIMITED TO THE HONDA
                                          ACCORD BUT OTHER MODELS. IT IS AN
                                          ENGINEERING DEFECT AND A SAFETY
                                          ISSUE. THE DAYTIME RUNNING LIGHTS
                                          ARE LISTED AS A SAFETY FEATURE ON
                                          THE WINDOW STICKER. AS LED DAYTIME
                                          RUNNING LIGHTS. AMERICAN HONDA
                                          SHOULD FIX THIS AT NO COST TO THE
                                          CUSTOMER, BECAUSE THESE LED BULBS
                                          ARE DEFECTIVE AND THEY ARE
                                          CHARGING $1,400.00 TO REPLACE BOTH
                                          SIDES.
                                          BACK IN SEPT 2017, MY DRIVERS SIDE DRL
                                          LED STRIP WENT OUT, AND HONDA
                                          REPLACED IT, BUT CHARGED ME A
                                          DEDUCTIBLE OF $100. AROUNG MAY
                                          FIRST, 2018, MY PASSENGER SIDE DRL LED
                                          STRIP WENT OUT, AND HONDA IS SAYING
                                          THAT THE FIRST ONE WAS A COURTESY,
                                          BUT I HAVE TO PAY FOR THE MAJORITY
                                          OF THE REPAIR THIS TIME. LOOKING UP
                                          DIFFERENT ACCORD FORUMS, THE 2016
                                          MODEL SEEMS TO HAVE AN ISSUE WITH
                                          THE DRL LED STRIPS. MANY PEOPLE
                                          HAVE REPORTED ISSUES WITH THE
           2016           May 1, 2018     LIGHT, BUT HONDA IS CLAIMING THAT
                                          NO ONE HAS REPORTED THE ISSUE AT
                                          ALL, AND MY ISSUE IS DUE TO ME
                                          DRIVING FROM MILWAUKEE, TO
                                          CHICAGO EVERYDAY FOR WORK. LIGHTS
                                          ARE NOT WEAR AND TEAR PARTS, SO
                                          SHOULD NOT BE IMPACTED BY DRIVING
                                          60 MILES IN EACH DIRECTION. HONDA IS
                                          REFUSING TO TAKE RESPONSIBILITY FOR
                                          AN OBVIOUS DEFECT, AND REQUIRING
                                          PEOPLE TO PAY WELL OVER $500 TO
                                          REPLACE THE FULL HEADLIGHT
                                          ASSEMBLY.
                                          THE DAYLIGHT RUNNING LIGHTS (LED)
                                          FAILED AT APPX. 37,0000 MILES. THE
           2016           March 4, 2018   PROBLEM SEEMS TO BE AN INADEQUATE
                                          HEAT SINK ON ONE LED CHIP WHICH



JPU/JPU/02919738.DOCXv1                         27
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 28 of 56



                                             CAUSES THE ACRYLIC TUBE TO MELT, BAD
                                             DESIGN. REPAIRING COST ABOUT $1500
                                             REQUIRING TOTAL ASSEMBLY
                                             REPLACEMENT AS DLRS ARE
                                             UNREPAIRABLE. THIS IS 1) A MASSIVE
                                             DESIGN DEFECT 2) LEADING TO DRIVING
                                             WITH NO RUNNING LIGHTS 2) DUE TO
                                             UNAFFORDABLE COST OF REPAIR. THE
                                             PROBLEM IS WINDSPREAD
                                             FRONT HEADLIGHT LED STRIP (USED AS
                                             RUNNING LIGHTS) BURNED OUT. THE
                                             LED STRIPS ARE NOT ABLE TO BE
                                             REPLACED SEPARATELY. THE ENTIRE
                                             HEADLIGHT UNIT HAS TO BE REPLACED
                                             TO REMEDY THE ISSUE. ONE WENT OUT
                                             AND WAS REPLACED UNDER WARRANTY.
                                             SHORTLY THEREAFTER, AFTER THE CAR
           2016           January 23, 2019   WAS OUT OF WARRANTY THE OTHER
                                             STRIP WENT OUT. HONDA AMERICA
                                             OFFERED NO ASSISTANCE IN THE
                                             MATTER. VERY DANGEROUS TO NOT
                                             HAVE RUNNING LIGHTS. COST TO
                                             REPLACE THE ENTIRE LIGHT UNIT
                                             (WHICH, AGAIN, IS REQUIRED TO REMEDY
                                             THE ISSUE) IS UPWARDS OF $1,500
                                             LED HEADLIGHT STRIPS BURNED OUT
                                             WHICH ARE PART OF THE DAYTIME
                           December 8,       RUNNING LIGHT SAFETY FEATURE.
           2016                              DRIVER SIDE REPLACED AT 40K MILES
                               2018          AND PASSENGER SIDE IS NOW OUT AT 60K
                                             MILES. HONDA HAS NO COST EFFECTIVE
                                             WAY TO REPAIR OR REPLACE


                  6.        Honda’s Knowledge of the Defective DRL Headlights from Class
                            Member Complaints on Third-Party Websites

        121.      In addition to responding to complaints made directly to Honda by customers who

tendered their vehicles to Honda and its agents for repair, such as Plaintiffs and many of the

complainants referenced above, Honda routinely monitors the Internet for complaints similar in

substance to those quoted below.

        122.      For example, Honda posts to the “Drive Accord” forum, a dedicated forum for

Accord owners, under a proprietary handle, "HondaCustSrvc", through which it monitors and


JPU/JPU/02919738.DOCXv1                           28
             Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 29 of 56



responds to owner complaints.18

            123.   The existence and use of the “HondaCustSrvc” handle demonstrates that Honda

routinely monitors third-party websites (such as those identified below) for complaints concerning

its vehicles, including complaints concerning the DRL Defect in Class Vehicles.

            124.   Upon information and belief, the Honda Customer Experience Center carries out

this function in addition to receiving and responding to customer calls concerning, inter alia,

product defects. Through these sources, Honda was made aware of the Defect. The complaints,

some of which are included below, also indicate Honda’s early awareness of the Defect and its

potential danger.

                          i.     “CarComplaints.com”19


     Model Complaint           Comments
     Year  Date
     2016  6/1/2018            2 year old Accord 46,000 miles LED strip burned out... i called Honda
                               explained my frustration and they were not helpful at all. Told me I
                               have to pay the $1400 to have the headlight replaced!!!! I'm sorry on a
                               2 year old vehicle that is insane.. so now i am filing a case action
                               lawsuit again Honda for not doing anything about a clearly defective
                               headlight.. let me know if anyone would care to join! The woman i
                               spoke to on the phone told me she can't help and to do what i have to
                               do so this is my only option.... I have only owned Honda and it's sad
                               to say but this is definitely my last! NISSAN HERE I COME!!!
     2016      4/2/2018        I've seen many, many Honda Accord with burnt out LED strip from
                               the headlights, and HONDA hasn't take action to correct this known
                               issue. They should RECALL this issue since it cost $1300 to replace
                               entire headlight unit for their ERROR.
     2016      7/6/2017        I noticed the driver's side Daytime Running Lights halfway burnt out
                               on my Accord with only 20,000+ miles on it. When I took into the
                               Honda dealership where I purchased it to have an oil change done, I

18 https://www.driveaccord.net/forums/threadloom.php?query=user:HondaCustSrvc (last visited Feb. 12,
2019).
19 2017 model complaints available at

https://www.carcomplaints.com/Honda/Accord/2017/lights/daytime_running_lights_out.shtml (last
visited Feb. 12, 2019); 2016 model complaints available at
https://www.carcomplaints.com/Honda/Accord/2016/lights/daytime_led_lights_burning_out.shtml (last
visited Feb. 12, 2019)


JPU/JPU/02919738.DOCXv1                            29
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 30 of 56



                          made sure to mention this issue to them since it was still under
                          warranty and I even have an extended 100,000 mile warranty. I was
                          told that lights are not covered under the warranty and that I would
                          have to pay for it to be repaired. I was informed that it would cost
                          hundreds of dollars to be replaced and advised to wait until the other
                          side burned out to have both of them done together. It only took a
                          month or two before the other side burned out. When I researched
                          online, I saw numerous posts related to this same issue and all of them
                          were saying that Honda refused to replace or recall the lights. I have
                          purchased Honda Accords for the past 15 years and they have always
                          been reliable and service impeccable. But now I am extremely
                          frustrated with Honda because of this issue. The replacement is
                          extremely costly and I, like many others, think it is a product defect
                          for these lights to burn out so soon. I have noticed 50% of the 2016-
                          17 Honda Accords and one 2018 Honda Accord with the same issue.
                          From what I have noticed, Honda vehicles are the only ones that have
                          this problem. For this reason, I will never purchase another Honda
                          after so many years of loyalty because it appears to me that they are
                          using faulty parts and that concerns me of what else could burn out
                          prematurely.
  2016      3/19/2018     I was told by a friend that I had a light out on my accord, At this time,
                          I am thinking it is the "pretty light" and should be an easy fix. I took
                          the car in for an oil change two weeks later and let them know that my
                          light needed to be fixed. This cute pretty light turned ugly by price. I
                          was quoted 657...told in that way 657.... $657 for a light. Come to find
                          out this is an LED light. The agent at Honda thought I was ready to
                          pay $657 immediately for a light. Acted like it was no big deal. Pay it
                          when you get your taxes she said ....I had no idea a light could even
                          cost this much but was told that the head lights and such are much
                          cheaper. You would think that I am driving around in a Mercedes for
                          that price for a light that is supposed to last. While at Honda I had
                          time to think. I have seen several accords with the same LED light out
                          on the driver side. [vehicle reported as 37,000 miles]
  2016      9/8/2017      Bought this 2016 Accord last year with 16K and its currently out of
                          warranty with 37K. Last summer I noticed the driver side LED DRL
                          light was fading and didn't realize that it would be such an expensive
                          item to fix. In November, after being stopped by a (Nebraska State
                          Trooper) I realized that half had gone out permanently. Only after this
                          last incident I decided to return it back to the Honda dealership here
                          in Denver Colorado for what I thought was going to be a routine light
                          bulb replacement. BOY WAS I WRONG - I just got off the phone
                          with the dealership service department and they stated that they would
                          have to replace the ENTIRE drivers side light box component…
                          NOT simply replace the LED strip. The cost would be nearly $1000
                          dollars since the warranty had expired and that it would need to take
                          off the entire front bumper of the car as well as sell me a $700 service
                          light unit (part #33150-TAA81) … In addition, only now I'm find out


JPU/JPU/02919738.DOCXv1                        30
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 31 of 56



                         now that this would NOT be a good investment because its VERY
                         likely that other passenger side LED DRL would likely go out months
                         later, for an additional $1000 parts and labor!? wtf?? * So what ever
                         you do... if its failing take it in before your warranty is out! Its my
                         mistake for waiting on what I thought would be a simple routine $30
                         strip     replacement.        Update!      *    ::    Honda     America
                         (https://automobiles.honda.com) has reached out to me and the
                         dealership and has offered to cover only a portion of the (now newly
                         adjusted $650 bill). They offered to cover $465 of the new out the
                         door bill of $185 for just the drivers side headlight, which is
                         significantly lower than $1000 that the dealership original offered me.
                         After seeing all of the failures of BOTH driver side and passenger side
                         DRL's ( on Youtube & honda-tech.com) my confidence is VERY
                         LOW that this is the end of the story $$. ugh... I offered to pay $370
                         for both sides since it would be another day in the shop and another
                         $185 parts and labor when the other side fails. No Bueno! - They
                         came back with over $500 to replace both DRL lights. Additionally;
                         Honda America said they would only fix what is broken and that this
                         $185 deal may or may NOT be applied to fix the passenger side DRL
                         when it fails. I feel at this point there should be a SAFETY RECALL
                         on these DRL lights by Honda since they've have told me it is a safety
                         issue. I think at this point fixing BOTH DRL lights is the best
                         solution.
  2016      4/10/2018    Honda did not want to replace the other running headlight, knowing
                         that it will most likely take a crap prematurely.
  2016      3/1/2018     The vehicle is just over 2 years old with 67,000 miles. The DRL burnt
                         out with less than 2,500 hrs of use. Ridiculously short for an LED.
                         This should be a minor repair and yet Honda decided to use a non
                         repairable device so the costs are close to $1,000.00 for each headlight
                         to repair. This is a safety issue and Honda needs to recall. People who
                         own this vehicle will be shocked once the warranty runs out. This is
                         not why I bought a Honda.
  2016      February 22, I noticed recently that my driver side DRL has half-failed. I contacted
            2018         my dealership and they're going to replace it under warranty, but they
                         won't replace the one that's still working (though I'm assuming there's
                         some sort of defect if this is as widespread as it seems). Hopefully
                         enough complaints will get honda to replace these for free since it's
                         clearly not user error.
  2017      9/16/2017    My 2017 Honda Accord Hybrid Touring had 18,000 miles on it when
                         my passenger side LED DRL went out. Approximately three quarters
                         of the LED strip went out. The full LED headlights still worked fine -
                         it was just the LED daytime running light that went out. It is under
                         warranty so I took to the dealership's service department and they had
                         to special order the entire headlamp to correct the LED DRL outage.
                         There was no cost to me because it was still under warranty, but the
                         serviceman explained that should this happen outside of the warranty
                         period of 36,000 miles I would have to pay $1,400.00 plus labor to


JPU/JPU/02919738.DOCXv1                         31
             Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 32 of 56



                                    have this repaired. After reading many similar complaints on this
                                    website I've deduced this is a common problem for which Honda
                                    should research and take corrective action - including replacements to
                                    customers at no cost up to 100,000 miles. LED technology is too
                                    progressive for Honda to not stand behind this common failure we
                                    are experiencing.
     2017      5/19/2018            This is probably going to be my first and last car that I will be
                                    purchasing from Honda because thinking it would be affordable and
                                    reliable. I bought my 2017 Honda Accord Touring brand new off the
                                    lot on October 9 2016. The current mileage is 23132. I am
                                    disappointed with Honda for making the LED headlights such as big
                                    problem thinking that the LED lights suppose to last for a while. Isn't
                                    this suppose to be safety feature when driving??? It should have the
                                    life expectancy to last for many more years instead of a year and a half.
                                    So my DRL LED strips are not working on the passenger side. I took
                                    it into Stockton Honda dealership and one of the service adviser told
                                    me "you are lucky that you are under the 37,000 mileage manufacture
                                    warranty or else I will be paying between 1300k-1500k per headlights".
                                    I was like I only had the car for a year an a half with a mileage of 23k.
                                    Headlights ridiculously expensive. I was trying to avoid paying such
                                    cost like this in the future. I might as well go buy myself a Lexus or
                                    Acura instead because paying this amount for lights especially for an
                                    Accord. CRAZY. Honda lost a customer. Toyota here I come
                                    reliability and affordability.


            125.     The preceding exemplar complaints are all from one website, Carcomplaints.com,

but other sites show that Honda’s early awareness of the problems, as lights were failing before

Class Vehicles even reached 10,000 miles. For example:

                              ii.     “Drive Accord”20, an Accord-dedicated forum


     Model/ Complaint                Comments
     Year    Date
     2016    9/24/2016               One of the LEDs in the passenger side DRL went out recently with
     Honda                           9k miles on my touring. According to the dealer the cost to replace
     Accord                          the headlight is $1100!!!!! 😥 They are covering it, but if it ever
     Touring                         happens after the warranty there's no way I'm spending 1k for an
                                     LED.
     2016          6/7/2016          The left headlight DRL strip is half way off on my 2016 touring
     Honda                           sedan, I looked for a bulb to replace but it's not showing any on the

20https://www.driveaccord.net/forums/138-audio-electronics-lighting/312473-what-happens-if-bulb-led-
drl-strip-goes-out.html (last visited Feb. 12, 2019).


JPU/JPU/02919738.DOCXv1                                  32
              Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 33 of 56



     Accord                      parts catalog. Would appreciate if anyone has any info on this. Trying
     Touring                     to avoid the hassle of taking it to the dealer.
     2016       9/15/2016        Hey all, I know your original post was a back in may 2015... But I
     Honda                       recently bought a 2016 Honda accord in Feb 2016. My rightside LED
     Accord                      light strip went out and I brought my car into the service dept at the
                                 dealership I bought my car at. This is covered under the warranty and
                                 the service guy said this is something rare and doesnt happen often...
                                 If it wasn't under the warranty it would cost $400 for the whole
                                 headlamp casing; which needs to be replaced and not just the strip.
     2016       9/20/2017        I had to have it replaced in my 2016 sedan already at 11,000 miles.
     Honda                       The led DRL is built into the headlamp assembly so the whole thing
     Accord                      had to be replaced. It was covered under warranty but it's going to
                                 suck when it goes out one day when the warranty is up.


                          iii.   Honda Accord Forum21


     Model/ Complaint            Comments
     Year   Date
     2016   7/13/2017            I have 39K on my '16 Accord (EX-L) and just observed the inside
     Accord                      LED running light on the driver side is not on. Is this an easy to
                                 replace item? I reached out to my sales person from 1 yr and 3
                                 months ago to explain what has happened to see if he can get this
                                 replaced under warranty. I am afraid that he will not be able to do it. I
                                 find it very displeasing to find something to go bad so quickly. Has
                                 anyone else experienced this? Thanks in advance, Mike


         126.     The preceding exemplar complaints from Drive Accord and other fora, are but a

smattering of those available on each, conclusively demonstrate Honda’s knowledge of the Defect.

         127.     In sum, as early as 2015, and certainly well before Plaintiffs and Class Members

purchased or leased their Class Vehicles, Honda was aware, or should have been aware, of the

Defect, and/or was negligent in failing to be aware of the Defect, based on, among others, the

following sources:

         a. Pre-release design, manufacturing, engineering, and testing data;

         b. Detailed data gathered by Honda about large number of Defect repairs;

21https://www.hondaaccordforum.com/forum/general-tech-help-7/driver-side-led-running-light-burned-
out-64789/ (last visited Feb. 12, 2019).


JPU/JPU/02919738.DOCXv1                             33
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 34 of 56



        c. Knowledge Honda had of the large number of replacement headlight assemblies ordered

             from Honda;

        d.   Numerous and consistent consumer complaints made directly to Honda about the

             Defect;

        e. Numerous and consistent consumer complaints collected by NHTSA ODI about the

             Defect;

        f. Numerous and consistent consumer complaints made on online vehicle owner forums;

             and

        g. Honda service center employees' familiarity with and knowledge of the Defect.

        128.       Moreover, the large number and consistency of Class Member complaints

describing the Defect underscores the fact that Class Members consider it to be a safety issue

material to the reasonable consumer.

        C.         Honda’s Warranty-Related Practices

        129.       Honda issues with every new Class Vehicle a bumper-to-bumper “New Vehicle

Limited Warranty” (NVLW) through which it agrees to cure at no charge defects in materials or

workmanship that exist within the first three years or 36,000 miles of purchase. An exemplar of

the warranty booklet that accompanies every Class Vehicle Honda sold is appended hereto as

Exhibit A.

        130.       Honda also provided Class Members who purchased Certified Pre-Owned Class

Vehicles with a 1-year/12,000 mile bumper-to-bumper Limited Warranty.

        131.       Honda provides these warranties to buyers and lessees after the purchase/lease of

the Class Vehicle is completed; buyers and lessees have no pre-sale/lease knowledge or ability to

bargain as to the terms of the warranties.

        132.       Honda also provides an express written warranty with all Honda replacement parts.


JPU/JPU/02919738.DOCXv1                            34
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 35 of 56



The DRLs and the headlight assemblies in which they are encased are covered by Honda’s

replacement part warranty, which promises that Honda will repair or replace any covered part that

was originally installed by a Honda dealership at the consumer's expense.

        133.     In order to secure warranty coverage, Plaintiffs and Class members need only

tender their Vehicle to a Honda authorized dealership for repairs. See Ex. A at 37.

        134.     Honda, however, routinely denies warranty coverage for the Defect on grounds

that electrical wear components are not covered by either bumper-to-bumper warranty.

        135.     Even when Honda does cover headlight assembly replacement, as its warranties

require, Honda replaces the headlight assemblies with equally defective replacement parts that

likewise are guaranteed to fail prematurely.

        136.     Thus, when Honda replaces a failed DRL at its own expense, it does so using

replacement parts that will eventually require affected Vehicle owners to replace the same

assembly in the future at a cost of upwards of $1500. The same light, i.e., the driver’s light, or the

passenger light, can fail multiple times, subjecting consumers to several thousands of dollars in

repairs for the same light over the life of the car.

        137.     Because Honda’s “fix” is anything but, and merely shifts onto Plaintiffs and Class

members the expense of continuously replacing headlight assemblies Honda has long known to be

defective, Honda’s warranty fails of its essential purpose, and recovery by the Class Members is

not restricted to any written warranties promising to repair and/or correct defects, and they may

seek all remedies as allowed by law.

        138.     Equally egregious is Honda’s refusal to replace both headlight assemblies when only

one has failed within the warranty period, and despite knowing both DRLs are guaranteed to

prematurely fail.

        139.     Moreover, in its capacity as a warrantor, Honda’s knowledge of the inherent


JPU/JPU/02919738.DOCXv1                            35
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 36 of 56



defects in the Class Vehicles render its efforts to limit the duration of express and implied

warranties in a manner that would exclude coverage of the Defect unconscionable, and any such

effort to disclaim, or otherwise limit, liability for the Class Vehicles is null and void. The

limitations on the warranties are procedurally unconscionable. There was unequal bargaining

power between Honda and Plaintiffs and the other Class members, as, at the time of purchase and

lease; Plaintiffs and the other Class members had no other options for purchasing warranty

coverage other than directly from Honda.

        140.     The limitations on the warranties also are substantively unconscionable. Honda

knew that Class Vehicles are defective and would continue to pose safety risks after the warranties

purportedly expired. Honda failed to disclose these defects to Plaintiffs and the other Class

members while continuing to market Class Vehicles as safe and reliable, thus Honda's

enforcement of the durational limitations on those warranties is harsh and shocks the conscience.

                                      CLASS ALLEGATIONS

        141.     Plaintiffs bring this action on their own behalf, and on behalf of a nationwide class

pursuant to Federal Rule of Civil Procedure, Rule 23(a), 23(b)(2), and/or 23(b)(3).

                 Nationwide Class:
                 All persons or entities in the United States who are current or former
                 owners and/or lessees of a Class Vehicle.

        142.     In the alternative to the Nationwide Class, and pursuant to Federal Rule of Civil

Procedure, Rule 23(c)(5), Plaintiffs seek to represent the following state classes only in the event

that the Court declines to certify the Nationwide Class above. Specifically, the State Classes

consist of each of the following:

                 Maryland Class:
                 All persons or entities in Maryland who are current or former owners
                 and/or lessees of a Class Vehicle.
                 California Class:


JPU/JPU/02919738.DOCXv1                           36
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 37 of 56




                 All persons or entities in California who are current or former
                 owners and/or lessees of a Class Vehicle for primarily personal,
                 family or household purposes, as defined by California Civil Code §
                 1791(a).

                 Florida Class:
                 All persons or entities in Florida who are current or former owners
                 and/or lessees of a Class Vehicle.

        143.     The Maryland, California, and Florida Classes shall be collectively referred to

herein as the “State Classes, ” in the alternative to the Nationwide Class, and pursuant to Federal

Rule of Civil Procedure, Rule 23(c)(5), Plaintiffs Scalsky, Gonzales, and Mackey seek to represent

the following subclass regardless of whether the Nationwide Class is certified:

                 Warranty Denial Subclass

                 All persons or entities in the United States who are current or former
                 owners and/or lessees of a Class Vehicle originally covered by
                 Honda’s New Vehicle Limited Warranty or Certified Pre-Owned
                 Non-Powertrain Warranty, its one-year/12,000 mile replacement part
                 warranty or any other extended warranty sold by Honda, and who
                 presented their Class Vehicles to a Honda authorized dealer
                 following failure of an LED DRL.

        144.     In the alternative to the Nationwide Warranty Denial Subclass, and pursuant to

Federal Rule of Civil Procedure, Rule FED. R. CIV. P. 23(c)(5), Plaintiffs seek to represent the

following state classes only in the event that the Court declines to certify the Class above.

Specifically, the State Classes consist of each of the following:


                 Maryland Warranty Denial Subclass

                 All persons or entities in Maryland who are current or former owners
                 and/or lessees of a Class Vehicle originally covered by Honda’s New
                 Vehicle Limited Warranty or Certified Pre-Owned Non-Powertrain
                 Warranty, its one-year/12,000 mile replacement part warranty or any
                 other extended warranty sold by Honda, and who presented their
                 Class Vehicles to a Honda authorized dealer following failure of an
                 LED DRL.

                 California Warranty Denial Subclass




JPU/JPU/02919738.DOCXv1                           37
           Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 38 of 56



                 All persons or entities in California who are current or former
                 owners and/or lessees of a Class Vehicle originally covered by
                 Honda’s New Vehicle Limited Warranty or Certified Pre-Owned
                 Non-Powertrain Warranty, its one-year/12,000 mile replacement part
                 warranty or any other extended warranty sold by Honda, and who
                 presented their Class Vehicles to a Honda authorized dealer
                 following failure of an LED DRL.


                 Florida Warranty Denial Subclass

                 All persons or entities in Florida who are current or former owners
                 and/or lessees of a Class Vehicle originally covered by Honda’s New
                 Vehicle Limited Warranty or Certified Pre-Owned Non-Powertrain
                 Warranty, its one-year/12,000 mile replacement part warranty or any
                 other extended warranty sold by Honda, and who presented their
                 Class Vehicles to a Honda authorized dealer following failure of an
                 LED DRL.


          145.   The Nationwide Class, Warranty Denial Subclass and other State Classes shall be

collectively referred to herein as the “Class.” Excluded from the Class are Defendants, their

affiliates, employees, officers and directors, persons or entities that purchased the Class Vehicles

for resale, and the Judge(s) assigned to this case. Plaintiffs reserve the right to modify, change, or

expand the various class definitions set forth above based on discovery and further investigation.

          146.   Numerosity: Upon information and belief, the Class is so numerous that joinder

of all members is impracticable. While the exact number and identities of individual members of

the Class are unknown at this time, such information being in the sole possession of Honda and

obtainable by Plaintiffs only through the discovery process, Plaintiffs believe, and on that basis

allege, that hundreds of thousands of Class Vehicles have been sold and leased in the United

States.

          147.   Existence and Predominance of Common Questions of Fact and Law: Common

questions of law and fact exist as to all members of the Class. These questions predominate over

the questions affecting individual Class members. These common legal and factual questions

include, but are not limited to, whether:



JPU/JPU/02919738.DOCXv1                          38
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 39 of 56



               a.      The Class Vehicles were sold with a Defect;
               b.      Honda knew of the Defect but failed to disclose the Defect and its
                       consequences to its customers;
               c.      A reasonable consumer would consider the Defect or its consequences to
                       be material;
               d.      The Defect renders Class Vehicles unsuited for the ordinary and
                       intended purpose of providing safe and reliable transportation;
               e.      Honda has breached its express and implied warranties and violated the
                       Magnuson-Moss Warranty Act;
               f.      Honda’s express warranties fail of their essential purpose and/or are
                       unconscionable and unenforceable;
               g.      Honda should be required to disclose the existence of the Defect and
                       expand its warranty coverage and/or recall Class Vehicles; and
               h.      Honda’s conduct violated state consumer protection statutes.

        148.        Typicality: All of the Plaintiffs’ claims are typical of the claims of the Class since

each Plaintiff purchased a Class Vehicle with the Defect, as did each member of the Class.

Furthermore, Plaintiffs and all members of the Class sustained monetary and economic injuries

including, but not limited to, ascertainable losses arising out of Honda’s wrongful conduct.

Plaintiffs are advancing the same claims and legal theories on behalf of themselves and all absent

Class members.

        149.        Adequacy: Plaintiffs are adequate representatives because their interests do not

conflict with the interests of the Class(es) they seek to represent, and they have retained counsel

competent and highly experienced in complex class action litigation, and they intend to prosecute

this action vigorously. The interests of the Class will be fairly and adequately protected by

Plaintiffs and their counsel.

        150.        Superiority: A class action is superior to all other available means of fair and

efficient adjudication of the claims of Plaintiffs and members of the Class. The injury suffered by

each individual Class member is relatively small in comparison to the burden and expense of

individual prosecution of the complex and extensive litigation necessitated by Honda’s conduct. It


JPU/JPU/02919738.DOCXv1                               39
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 40 of 56



would be virtually impossible for members of the Class individually to redress effectively the

wrongs done to them. Even if the members of the Class could afford such individual litigation,

the court system could not. Individualized litigation presents a potential for inconsistent or

contradictory judgments. Individualized litigation increases the delay and expense to all parties,

and to the court system, presented by the complex legal and factual issues of the case. By

contrast, the class action device presents far fewer management difficulties, and provides the

benefits of single adjudication, an economy of scale, and comprehensive supervision by a single

court. Upon information and belief, members of the Class can be readily identified and notified

based on, inter alia, Honda’s vehicle identification numbers, warranty claims, registration records,

and database of complaints.

        151.     Honda has acted, and refused to act, on grounds generally applicable to the Class,

thereby making appropriate final equitable relief with respect to the Class as a whole.

                               FIRST CAUSE OF ACTION
                          VIOLATION OF MARYLAND’S CONSUMER
                                PROTECTION ACT (“MCPA”)
                             (Md. Code, Com. Law § 13-301, et seq.)
                               (On Behalf of the Maryland Class)

        152.     Plaintiff Scalsky (“Plaintiff” for purposes of this count) and the Class incorporate

by reference each preceding and succeeding paragraph as though fully set forth herein.

        153.     Defendants are “persons” as that term is defined in Maryland Code, Commercial

Law section 13-101(H).

        154.     Plaintiff and the Class are “consumers” as that term is defined in Maryland Code,

Commercial Law section 13-101(C)(1).

        155.     Defendants engaged in unfair and deceptive acts in violation of the MCPA by

willfully failing to disclose and actively concealing the dangerous risk of the Defect in the Class

Vehicles as described above. At a minimum, Defendants’ acts and practices violate the following


JPU/JPU/02919738.DOCXv1                           40
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 41 of 56



sections of the MCPA:

                 (1) making false, falsely disparaging, or misleading oral or written
                 statement, visual description, or other representation of any kind
                 which has the capacity, tendency, or effect of deceiving or misleading
                 consumers;
                 (2)(i) Representing that consumer goods have a sponsorship,
                 approval, accessory, characteristic, ingredient, use, benefit, or quantity
                 which they do not have;
                 (2)(iv) Representing that consumer goods are of a particular standard,
                 quality, grade, style, or model which they are not;
                 (3) Failing to state a material fact that tends to deceive, namely, failing
                 to disclose that Class Vehicle suffer from the Defect, will not work as
                 advertised and eventually will fail;
                 (5)(i) Advertising goods and services with the intent not to sell them
                 as advertised; and
                 (9)(i) Engaging in a deception, fraud, false pretense, false premise,
                 misrepresentation, or knowing concealment, suppression, or
                 omission of any material fact with the intent that a consumer rely on
                 the same in connection with the promotion or sale of any consumer
                 goods.

        156.     The Defect constitutes a safety issue that triggered Defendants’ duty to disclose the

safety issue to consumers as set forth above.

        157.     Defendants should have disclosed this information because they were in a superior

position to know the true facts related to the Defect, and Plaintiffs and Class members could not

reasonably be expected to learn or discover the true facts related to this Defect. Defendants, by

the conduct, statements, and omissions described above, also knowingly and intentionally

concealed from Plaintiffs and the Class members that Class Vehicles suffer from the Defect (and

the costs, safety risks, and diminished value of the vehicles as a result of this problem).

        158.     These acts and practices have deceived Plaintiff and are likely to deceive the public.

Defendants, by the conduct, statements, and omissions described above, and by knowingly and

intentionally concealing from Plaintiff and the Class members that the Class Vehicles suffer from

the Defect (and the costs, safety risks, and diminished value of the vehicles as a result of this



JPU/JPU/02919738.DOCXv1                              41
           Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 42 of 56



problem), breached their duties to disclose these facts, violated the MCPA, and caused injuries to

Plaintiff and the Class members. The omissions and acts of concealment by Defendants pertained

to information that was material to Plaintiff and Class members, as it would have been to all

reasonable consumers.

        159.     The injuries suffered by Plaintiff and the Class members are greatly outweighed by

any potential countervailing benefit to consumers or to competition, nor are they injuries that

Plaintiffs and the Class members should have reasonably avoided.

        160.     Defendants’ conduct proximately caused injuries to Plaintiff and other Class

members. Had Plaintiff and the Class known about the defective nature of the Class Vehicles,

they would not have purchased the Class Vehicles, would have paid less for them or would have

avoided the extensive repair costs associated therewith.

                            SECOND CAUSE OF ACTION
                         VIOLATIONS OF CALIFORNIA’S
                    CONSUMERS LEGAL REMEDIES ACT (“CLRA”)
                            (Cal. Civ. Code § 1750, et seq.)
                          (On Behalf of the California Class)

        161.     Plaintiff Gonzales (“Plaintiff” for purposes of California state law claims) and the

Class incorporate by reference each preceding and succeeding paragraph as though fully set forth

at length herein.

        162.     Defendants are “persons” as that term is defined in California Civil Code section

1761(c).

        163.     Plaintiff and the Class are “consumers” as that term is defined in California Civil

Code section 1761(d).

        164.     Defendants engaged in unfair and deceptive acts in violation of the CLRA by the

practices described above, and by knowingly and intentionally concealing from Plaintiff and Class

members that the Class Vehicles suffer from a design defect (and the costs, risks, and diminished


JPU/JPU/02919738.DOCXv1                           42
             Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 43 of 56



value of the vehicles as a result of this problem). These acts and practices violate, at a minimum,

the following sections of the CLRA:

        (a)(2) Misrepresenting the source, sponsorship, approval or
        certification of goods or services;
        (a)(5) Representing that goods or services have sponsorships,
        characteristics, uses, benefits or quantities which they do not have, or that a
        person has a sponsorship, approval, status, affiliation or connection which he
        or she does not have;
        (a)(7) Representing that goods or services are of a particular standard,
        quality, or grade, or that goods are of a particular style or model, if they are
        of another; and
        (a)(9) Advertising goods and services with the intent not to sell them
        as advertised.


        165.     Defendants’ unfair or deceptive acts or practices occurred repeatedly in

Defendants’ trade or business, were capable of deceiving a substantial portion of the purchasing

public, and imposed a serious safety risk on the public.

        166.     Defendants knew that their Class Vehicles and their LED Daytime Running Lights

were defectively designed or manufactured, would fail prematurely, and were not suitable for their

intended use.

        167.     Defendants were under a duty to Plaintiff and the Class to disclose the defective

nature of the Class Vehicles and the Defect because:

        a.       Defendants were in a superior position to know the true state of facts about the
                 safety defect and associated repair costs in the Class Vehicles;
        b.       Plaintiffs and the Class members could not reasonably have been expected to learn
                 or discover that the Class Vehicles and had a dangerous safety defect until
                 manifestation of the defect;
        c.       Defendants knew that Plaintiff and the Class members could not reasonably have
                 been expected to learn or discover the safety and security defect and the associated
                 repair costs necessitated thereby until the manifestation of the defect; and
        d.       Defendants actively concealed the safety and security defect and the associated repair
                 costs by claiming the Defect does not exist and, in many cases, repairing Class
                 Vehicles using similarly defective LED DRL headlights.

        168.     In failing to disclose the Defect and the associated safety risks and repair costs that


JPU/JPU/02919738.DOCXv1                             43
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 44 of 56



result from it, Defendants have knowingly and intentionally concealed material facts and breached

their duty not to do so.

        169.     The facts concealed or not disclosed by Defendants to Plaintiff and the Class

members are material in that a reasonable consumer would have considered them to be important

in deciding whether to purchase Defendants’ Class Vehicles or pay a lesser price. Had Plaintiff

and the Class known about the defective nature of the Class Vehicles, they would not have

purchased the Class Vehicles, would have paid less for them or would have avoided the extensive

repair costs associated therewith.

        170.     Under California Civil Code section 1780(a), Plaintiff and members of the Class

seek injunctive and equitable relief for Defendants' violations of the CLRA. Plaintiff and the Class

reserve the right to amend this Complaint to include a request for damages under the CLRA after

complying with California Civil Code 1782(a) after the commencement of this action.

                         THIRD CAUSE OF ACTION
     VIOLATIONS OF THE CALIFORNIA BUSINESS AND PROFESSIONS CODE
                    (CAL. BUS. & PROF. CODE § 17200, et seq.)
                       (On Behalf of the California Class)

        171.     Plaintiff Gonzales and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

        172.     The California Unfair Competition Law (“UCL”) prohibits acts of “unfair

competition,” including any “unlawful, unfair or fraudulent business act or practice” and “unfair,

deceptive, untrue or misleading advertising.” Cal. Bus. & Prof. Code § 17200.

        173.     Defendants have engaged in unfair competition and unfair, unlawful and/or

fraudulent business practices by the conduct, statements, and omissions described above, and by

knowingly and intentionally concealing from Plaintiff and the Class members that the Class

Vehicles suffer from the Defect (and the costs, safety risks, and diminished value of the vehicles as



JPU/JPU/02919738.DOCXv1                          44
           Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 45 of 56



a result of this problem). Defendants should have disclosed this information because they were in

a superior position to know the true facts related to this design defect, and Plaintiff an d Class

members could not reasonably be expected to learn or discover the true facts related to this

defect.

          174.   The Defect constitutes a safety issue that triggered Defendants’ duty to disclose the

safety issue to consumers as set forth above.

          175.   These acts and practices are fraudulent because they have deceived Plaintiff and are

likely to deceive the public. In failing to disclose the Defect and suppressing other material facts

from Plaintiff and the Class members, Defendants breached their duties to disclose these facts,

violated the UCL, and caused injuries to Plaintiff and the Class members. The omissions and acts

of concealment by Defendants pertained to information that was material to Plaintiff and Class

members, as it would have been to all reasonable consumers.

          176.   The injuries suffered by Plaintiff and the Class members are greatly outweighed by

any potential countervailing benefit to consumers or to competition, nor are they injuries that

Plaintiff and the Class members should have reasonably avoided. Therefore Defendants also have

engaged in unfair practices.

          177.   Defendants’ acts and practices also are unlawful because they violate California

Civil Code sections 1668, 1709, 1710, and 1750 et seq., and California Commercial Code section

2313. Plaintiff seeks to enjoin further unlawful, unfair and/or fraudulent acts or practices by

Defendants, to obtain restitution and disgorgement of all monies and revenues generated as a

result of such practices, and all other relief allowed under California Business and Professions

Code section 17200.

                    FOURTH CAUSE OF ACTION
BREACH OF EXPRESS WARRANTY PURSUANT TO SONG-BEVERLY CONSUMER
                        WARRANTY ACT


JPU/JPU/02919738.DOCXv1                           45
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 46 of 56



                                  (Cal. Civ. Code § 1797, et seq.)
                                (On Behalf of the California Class)

        178.     Plaintiff Gonzales and the Class incorporate by reference all allegations of the

preceding paragraphs as though fully set forth herein.

        179.     Class Vehicles are "consumer goods" under Cal. Civ. Code § 1791(a).

        180.     Defendants were at all relevant times "manufacturers" and sellers of the Class

Vehicles under Cal. Civ. Code § 1791(j).

        181.     Plaintiff and the Class members bought or leased Class Vehicles designed,

manufactured, warranted, marketed to them, and intended to be purchased or leased by

consumers such as them, by Defendants.

        182.     Defendants expressly warranted the Class Vehicles against defects, including the

DRL Defect, as described above, within the meaning of Cal. Civ. Code §§ 1791.2 and 1793.2.

        183.     As described above, the DRLs equipped in Class Vehicles, and the headlight

assemblies in which they are installed, are defective. The Defect substantially impairs the use,

value, and safety of the Class Vehicles to reasonable consumers, including Plaintiffs and Class

members.

        184.     Defendants knew of the Defect when they expressly warranted the Class Vehicles,

wrongfully and fraudulently concealed material facts regarding the Defect, failed to inform Class

members that the Class Vehicles had the Defect, and induced Plaintiffs and Class members to

purchase or lease the Class Vehicles under false and/or fraudulent pretenses.

        185.     Defendants are obligated, under the terms of their express warranties and pursuant

to Cal. Civ. Code §§ 1793.2 and 1795.4, to effectively and within a reasonable time repair the

Defect at no cost to Plaintiffs and Class members.

        186.     Defendants breached their express warranties by supplying the Class Vehicles to



JPU/JPU/02919738.DOCXv1                          46
           Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 47 of 56



Plaintiffs and Class members with the Defect, by failing to provide repairs within a reasonable

time, and by replacing defective parts with equally defective replacement parts instead of

providing a one-time, effective fix.

          187.   Defendants breached their express warranties by failing to repair the Class Vehicles

under warranty and by failing to provide to Plaintiffs or Class members, as a warranty

replacement, a product that conforms to the qualities and characteristics that it promised when it

sold the Class Vehicles to Plaintiffs and Class members.

          188.   As more fully detailed above, Defendants were provided with appropriate notice

and has been on notice of the Defect and of their breach of the express written warranties from

various sources, including Plaintiffs.

          189.   Plaintiffs have given Defendants a reasonable opportunity to cure their failures

with respect to the warranties, and Defendants have failed to do so.

          190.   Affording Defendants any further opportunity to cure their breach of written

warranties is unnecessary and futile here.

          191.   Any express warranties promising to repair and/or correct any defects fail in their

essential purposes because the contractual remedy is insufficient to make Plaintiffs and Class

members whole and because Defendants have failed and/or has refused to adequately provide the

promised remedies within a reasonable time.

          192.   Accordingly, recovery by the Class is not restricted to any written warranties

promising to repair and/or correct defects, and it seeks all remedies as allowed by law.

          193.   Any attempt by Defendants to limit or disclaim the express warranties in a manner

that would exclude coverage of the Defect is unenforceable and void pursuant to Cal. Civ. Code §

1790.1.

          194.   As a direct and proximate result of Defendants’ breach of their express warranties,


JPU/JPU/02919738.DOCXv1                           47
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 48 of 56



Plaintiffs and Class members received goods that have substantially impaired value and have

suffered damages in an amount to be determined at trial.

        195.     Pursuant to Cal. Civ. Code § 1794 and 1795.4, Plaintiffs and Class members are

entitled to incidental, consequential, and other damages and other legal and equitable relief, as well

as costs and attorneys' fees.

                       FIFTH CAUSE OF ACTION
BREACH OF IMPLIED WARRANTY PURSUANT TO SONG-BEVERLY CONSUMER
                             WARRANTY ACT
                  (Cal. Civil Code §§ 1792, 1791.1, et seq.)
                    (On Behalf of the California Class)

        196.     Plaintiff Gonzales and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

        197.     At all relevant times hereto, Defendants were the manufacturers, distributors,

warrantors, and/or sellers of the Class Vehicles. Defendants knew or should have known of the

specific use for which the Class Vehicles were purchased.

        198.     Defendants provided Plaintiff and the Class Members with an implied warranty

that the Class Vehicles, and any parts thereof, are merchantable and fit for the ordinary purposes

for which they were sold.

        199.     Defendants impliedly warranted that the Class Vehicles were of merchantable

quality and fit for such use. This implied warranty included, inter alia, the following: (i) a warranty

that the Class Vehicles and their engines were manufactured, supplied, distributed, and/or sold by

Honda were safe and reliable for providing transportation and would not experience premature

LED DRL headlight failure due to a design and/or manufacturing defect; that (ii) a warranty that

the Class Vehicles would be fit for their intended use – providing safe and reliable transportation

– while the Class Vehicles were being operated, and that (iii) the Class Vehicles conform to the

promise or affirmations of fact made on the vehicle sticker label.


JPU/JPU/02919738.DOCXv1                           48
            Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 49 of 56



        200.     Contrary to the applicable implied warranties, however, the Class Vehicles are not

fit for their ordinary purpose of providing safe and reliable transportation because of the Defect.

        201.     Defendants breached implied warranties applicable to Class Vehicles at the time of

sale because the Defect was latent at the time Plaintiff and Class Members purchased their

vehicles.

        202.     Defendants’ actions, as complained of herein, breached the implied warranty that

the Class Vehicles were of merchantable quality and fit for such use in violation of California Civil

Code sections 1792 and 1791.1.

                              SIXTH CAUSE OF ACTION
                            VIOLATION OF THE FLORIDA
                    DECEPTIVE AND UNFAIR TRADE PRACTICES ACT,
                           (FLA. STAT. ANN. § 501.201, et seq.)
                             (On Behalf of the Florida Class)

        203.     Plaintiff Mackey and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth herein.

        204.     Plaintiff Mackey (“Plaintiff” for purposes of this Count) brings this claim on behalf

of herself and the Florida Class against all Defendants.

        205.     Florida’s Deceptive and Unfair Trade Practices Act prohibits “[u]nfair methods of

competition, unconscionable acts or practices, and unfair or deceptive acts or practices in the

conduct of any trade or commerce.” Fla. Stat. § 501.204(1).

        206.     The actions of Defendants, as set forth above, occurred in the conduct of trade or

commerce.

        207.     In the course of Defendants’ business, they willfully failed to disclose and actively

concealed the dangerous risk of the Defect in the Class Vehicles as described above. Accordingly,

Defendants engaged in unfair methods of competition, unconscionable acts or practices, and

unfair or deceptive acts or practices as defined in Florida Statute § 501.204(1), including


JPU/JPU/02919738.DOCXv1                           49
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 50 of 56



representing that Class Vehicles have characteristics, uses, benefits, and qualities which they do

not have; advertising Class Vehicles with the intent not to sell them as advertised; and otherwise

engaging in conduct likely to deceive.

        208.     The Defect constitutes a safety issue that triggered Defendants’ duty to disclose the

safety issue to consumers as set forth above.

        209.     Defendants should have disclosed this information because they were in a superior

position to know the true facts related to the Defect, and Plaintiff and Class members could not

reasonably be expected to learn or discover the true facts related to this Defect. Defendants, by

the conduct, statements, and omissions described above, also knowingly and intentionally

concealed from Plaintiff and the Class members that Class Vehicles suffer from the Defect (and

the costs, safety risks, and diminished value of the vehicles associated therewith).

        210.     These acts and practices have deceived Plaintiff and are likely to deceive the public.

Defendants, by the conduct, statements, and omissions described above, and by knowingly and

intentionally concealing from Plaintiff and the Class that Class Vehicles suffer from the Defect

(and the costs, safety risks, and diminished value of the vehicles associated therewith), breached

their duties to disclose these facts, violated the FDUTPA, and caused injuries to Plaintiff and the

Class members. The omissions and acts of concealment by Defendants pertained to information

that was material to Plaintiff and Class members, as it would have been to all reasonable

consumers.

        211.     The injuries suffered by Plaintiff and the Class members are greatly outweighed by

any potential countervailing benefit to consumers or to competition, nor are they injuries that

Plaintiff and the Class members should have reasonably avoided.

        212.     Defendants’ conduct proximately caused injuries to Plaintiff and other Class

members. Had Plaintiff and the Class known about the defective nature of the Class Vehicles,


JPU/JPU/02919738.DOCXv1                            50
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 51 of 56



they would not have purchased the Class Vehicles, would have paid less for them, or would have

avoided the extensive repair costs associated therewith.

                             SEVENTH CAUSE OF ACTION
                          BREACH OF EXPRESS WARRANTY
       (On Behalf of the Warranty Subclass or, Alternatively the Warranty State Classes)

        213.     Plaintiffs incorporate by reference each preceding and succeeding paragraph as

though fully set forth at length herein.

        214.     Defendants provided all purchasers and lessees of the Class Vehicles with the

express warranties described herein, which became part of the basis of the bargain. Accordingly,

Defendants’ warranties are express warranties under state law.

        215.     The parts affected by the Defect, including but not limited to the LED DRLs, were

manufactured and distributed by Defendants in the Class Vehicles and are covered by the

warranties Defendants provided all purchasers and lessors of Class Vehicles.

        216.     Defendants breached these warranties by selling and leasing Class Vehicles with the

Defect and refusing to honor the warranties by providing free and effective repairs, and by

providing ineffective repairs guaranteed to fail.

        217.     Any attempt by Defendants to limit or disclaim the express warranties in a manner

that would exclude coverage of the Defect is unenforceable and void, because it would be

unconscionable to permit Defendants to disclaim a Defect of which they knew prior to selling

Class Vehicles while continuing to market Class Vehicles as safe and reliable.

        218.     Plaintiffs notified Defendants of the breach within a reasonable time, and/or were

not required to do so because affording Defendants a reasonable opportunity to cure their breach

of written warranty would have been futile. Defendants also know of the Defect and yet have

chosen to conceal it and to fail to comply with their warranty obligations.

        219.     As a direct and proximate cause of Defendants’ breach, Plaintiffs and the other


JPU/JPU/02919738.DOCXv1                             51
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 52 of 56



Class members incurred substantial repair costs for which Defendants should have borne

responsibility pursuant to the terms of their express warranties.

        220.     Plaintiffs and the Warranty Subclass members have complied with all obligations

under the warranties, or otherwise have been excused from performance of said obligations as a

result of Defendants’ conduct described herein.

        221.     Any express warranties promising to repair and/or correct any defects fail in their

essential purposes because the contractual remedy is insufficient to make Plaintiffs and Class

members whole and because Defendants have failed and/or has refused to adequately provide the

promised remedies within a reasonable time.

        222.     Accordingly, recovery by the Class is not restricted to any written warranties

promising to repair and/or correct defects, and it seeks all remedies as allowed by law.

                              EIGHTH CAUSE OF ACTION
                          BREACH OF IMPLIED WARRANTY
       (On Behalf of the Nationwide Class or, Alternatively, Each of the State Classes)

        223.     Plaintiffs incorporate by reference each preceding and succeeding paragraph as

though fully set forth at length herein.

        224.     Defendants were at all relevant times the manufacturer, distributor, warrantor,

and/or seller of the Class Vehicles. Defendants knew or had reason to know of the ordinary

purpose for which the Class Vehicles were purchased.

        225.     Defendants provided Plaintiffs and the other Class Members with an implied

warranty that the Class Vehicles and any parts thereof are merchantable and fit for the ordinary

purposes for which they were sold. However, the Class Vehicles are not fit for their ordinary

purpose of providing reasonably reliable and safe transportation at the time of sale or thereafter

because, inter alia, the Class Vehicles suffered from the Defect at the time of sale that causes the

LED DRL headlights to fail prematurely. Because Class Vehicles require these lights to be free


JPU/JPU/02919738.DOCXv1                           52
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 53 of 56



from defects, the Class Vehicles are not fit for their ordinary purpose of providing safe and

reliable transportation.

        226.      Defendants impliedly warranted that the Class Vehicles were of merchantable

quality and fit for such use. This implied warranty included, among other things: (i) a warranty

that the Class Vehicles manufactured, supplied, distributed, and/or sold by Defendants were safe

and reliable for providing transportation; that (ii) a warranty that the Class Vehicles would be fit

for their ordinary use while the Class Vehicles were being operated, and that (iii) the Class

Vehicles conform to the promise or affirmations of fact made on the vehicle sticker label.

        227.      On its vehicle labeling, Honda advertises its DRL Daytime Running lights as a

safety feature.

        228.      Contrary to the applicable implied warranties, the Class Vehicles at the time of sale

and thereafter were not fit for their ordinary and intended purpose of providing Plaintiffs and the

other Class Members with reliable, durable, and safe transportation. Instead, the Class Vehicles

suffer from the Defect alleged herein.

        229.      Defendants’ actions, as complained of herein, breached the implied warranty that

the Class Vehicles were of merchantable quality and fit for ordinary use.

                                   NINTH CAUSE OF ACTION
                  VIOLATIONS OF THE MAGNUSON-MOSS WARRANTY ACT
                                      15 U.S.C. § 2301, et seq.
                            (On behalf of the Warranty Denial Subclass)
        230.      Plaintiffs incorporate by reference all allegations of the preceding paragraphs as

though fully set forth herein.

        231.      Congress enacted the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq., in

response to widespread consumer complaints regarding misleading and deceptive warranties. The

Act imposes civil liability on any “warrantor” for failing to comply with any obligation under




JPU/JPU/02919738.DOCXv1                            53
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 54 of 56



written and implied warranties. 15 U.S.C. § 2310(d)(1).

        232.     The Class Vehicles are consumer products as defined by 15 U.S.C. § 2301(1).

        233.     Plaintiffs and Class members are “consumers” as defined by 15 U.S.C. § 2301(3).

        234.     Defendants are warrantors and suppliers as defined by 15 U.S.C. § 2301(4) and (5).

        235.     Defendants have failed to remedy the DRL Defect despite their knowledge and

notice of said defect in the Class Vehicles.

        236.     Defendants expressly warranted that their Class Vehicles would be free of defects.

        237.     At the time Defendants issued written warranties for the Class Vehicles, they knew

and had notice that the vehicles were susceptible to the Defect, including inter alia, (1) damage to

the DRLs and assembly; (2) lowered value of Class Vehicles; and/or (3) unsafe driving conditions

for consumers and others on the roadways. Defendants’ continued misrepresentations and

omissions concerning the Defect, as well as their failure to abide by their own written and implied

warranties, are “unfair methods of competition in or affecting commerce, and [are] unfair or

deceptive acts or practices in or affecting commerce.” Accordingly, their behavior is unlawful

under 15 U.S.C. §§ 2310(b), 45(a)(1).

        238.     Plaintiffs and Class members seek to recover damages caused as a direct result of

Honda’s breach of its written and implied warranties and its deceitful and unlawful conduct.

Damages include costs associated with repairing or replacing the Class Vehicles with non-defective

vehicles and/or replacement of defective DRLs.

        239.     The Magnuson-Moss Warranty Act also provides for “other legal and equitable”

relief. 15 U.S.C. § 2310(d)(1). Accordingly, Plaintiffs and Class members seek reformulation of

Defendants’ written warranty to comport with their obligations under the Act and with

consumers’ reasonable expectations. Additionally, Plaintiffs seek to enjoin Defendants from acting

unlawfully as further alleged, including discouraging Plaintiffs from seeking all available remedies.


JPU/JPU/02919738.DOCXv1                          54
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 55 of 56



The Magnuson-Moss Warranty Act also provides for an award of costs and expenses, including

attorneys’ fees, to prevailing consumers in the Court’s discretion. 15 U.S.C. § 2310(d)(2). Plaintiffs

intend to seek such an award as prevailing consumers at the conclusion of the case.

                                        PRAYER FOR RELIEF
        WHEREFORE, Plaintiffs, on behalf of themselves and members of the Class, respectfully
request that this Court:
        A. determine that the claims alleged herein may be maintained as a class action under Rule
            23 of the Federal Rules of Civil Procedure, and issue an order certifying one or more
            Classes as defined above;
        B. appoint Plaintiffs Scalsky, Gonzales, and Mackey as the representatives of the Class and
            their counsel as Class counsel;
        C. award all actual, general, special, incidental, statutory, punitive, and consequential
            damages and restitution to which Plaintiffs and the Class members are entitled;
        D. award pre-judgment and post-judgment interest on such monetary relief;
        E. grant appropriate injunctive and/or declaratory relief, including, without limitation, an
            order that requires Defendants to repair, recall, and/or replace the Class Vehicles and to
            extend the applicable warranties to a reasonable period of time, or, at a minimum, to
            provide Plaintiffs and Class members with appropriate curative notice regarding the
            existence and cause of the Defect;
        F. award reasonable attorneys’ fees and costs; and
        G. grant such further relief that this Court deems appropriate.

        Dated: February 18, 2019                       Respectfully submitted,

                                                       BY:    /s/James P. Ulwick
                                                              James P. Ulwick (Fed. Bar No. 00536)
                                                              Kramon & Graham PA
                                                              One South Street, Suite 2600
                                                              Baltimore, Maryland 21202
                                                              Telephone: (410) 752-6030
                                                              Facsimile: (410) 539-1269
                                                              julwick@kg-law.com


JPU/JPU/02919738.DOCXv1                          55
          Case 1:19-cv-00479-JKB Document 1 Filed 02/18/19 Page 56 of 56



                                             OF COUNSEL:

                                             /s/ Daniel Herrera
                                             Daniel O. Herrera
                                             Brian P. O’Connell
                                             150 S. Wacker, Suite 3000
                                             Chicago, Illinois 60606
                                             Telephone: 312-782 4880
                                             Fax: 312-782-4485
                                             dherrera@caffertyclobes.com
                                             boconnell@caffertyclobes.com

                                             Bryan L. Clobes
                                             205 N. Monroe St.
                                             Media, PA 19063
                                             Telephone: (215) 864-2800
                                             Fax: (215) 964-2808
                                             bclobes@caffertyclobes.com
                                             CAFFERTY CLOBES MERIWETHER
                                             & SPRENGEL LLP




JPU/JPU/02919738.DOCXv1                 56
